United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3750
                                  ___________

Gail P. Bates,                          *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Arkansas.
Morrison Management Specialists,        *
Inc. (originally sued as Morrisons),    * [UNPUBLISHED]
                                        *
              Appellee.                 *
                                   ___________

                            Submitted: December 29, 2009
                               Filed: January 4, 2010
                                ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      In this employment-discrimination case, Gail Bates appeals from the order of
the District Court1 granting summary judgment to Morrison Management Specialists.
We have carefully reviewed the record and considered Bates’s arguments and
conclude that summary judgment was proper. See Johnson v. Blaukat, 453 F.3d 1108,
1112 (8th Cir. 2006) (standard of review). Accordingly, we affirm.
                        ______________________________


      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.